Citation Nr: 0924406	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  96-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
August 23, 1999.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD since August 23, 1999.

3.  Entitlement to an effective date earlier than November 8, 
1995, for a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to service connection for organic brain 
syndrome (OBS).


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.B., and J.F.




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In August 1996, the RO denied service connection for OBS.  
The veteran appealed. In July 1999, the RO awarded service 
connection for PTSD with cognitive disorder and assigned an 
initial 30 percent rating, effective from June 15, 1994.  The 
veteran disagreed with the 30 percent rating and the denial 
of a separate rating for cognitive disorder.

In an April 2000 rating decision, the RO continued to deny a 
separate rating for cognitive disorder, but assigned a 70 
percent rating effective April 23, 1999, for PTSD with 
cognitive disorder and awarded TDIU effective April 23, 1999.  

In November 2000, the veteran withdrew his request for a 
hearing before a Veterans Law Judge.  Entitlement to a 
separate rating for a cognitive disorder distinct from PTSD 
was granted in a July 2008 Board decision.  The Board 
assigned a 30 percent rating for the cognitive disorder prior 
to November 7, 1996, and a 50 percent rating for the 
cognitive disorder since November 7, 1996.  The Remand 
portion of the Board's 2008 decision included instructions to 
include the separate ratings for the cognitive disorder in a 
supplemental statement of the case (SSOC).  Because the 
Board's decision is final, the issue of entitlement to a 
separate rating for a cognitive disorder is no longer in 
appellate status.

The remaining issues in this case were most recently remanded 
by the Board in July 2008 for further development.  
Thereafter, in a March 2009 rating decision, the RO granted 
an earlier effective date, to November 8, 1995, for TDIU.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected PTSD has been manifested by severe symptoms, 
including nightmares, intrusive thoughts, startled response, 
and discomfort around crowds.  The evidence of record does 
not contain findings showing that as a result of his service-
connected PTSD he had either totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time and place; or memory loss for names of 
close relatives, own occupation, or own name.

2.  On June 15, 1994, the veteran filed an informal claim for 
service connection for PTSD.  He has been permanently and 
totally disabled as a result of service-connected disability 
since June 15, 1994.

3.  The Veteran's OBS does not represent a disability 
separate from his service-connected cognitive disorder.


CONCLUSIONS OF LAW

1.  For the period prior to August 23, 1999, the criteria for 
a 70 percent schedular rating for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met at any time during the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The effective date to be assigned for the award of TDIU 
is June 15, 1994.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400, 4.3, 4.16 (2008).

4.  A separate grant of service connection for OBS is not 
warranted.  38 C.F.R. § 4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Evaluation for PTSD

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings are not appropriate in this case as 
the factual findings do not show distinct time periods where 
any aspect of the service-connected PTSD disability exhibited 
symptoms that would warrant different ratings.

Service connection was established for PTSD in the July 1999 
rating decision on appeal.  At that time, the RO assigned an 
evaluation of 30 percent disabling under Diagnostic Code 
9411, effective to June 15, 1994.  An April 2000 rating 
decision granted an increased rating, to 70 percent, for 
PTSD, effective August 23, 1999.  The grant was based, in 
part, on Global Assessment of Functioning (GAF) scores 
between 30 and 48.  

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were amended 
during this appeal, effective November 1996.  See 61 Fed. 
Reg. 52,695 (Nov. 7, 1996).  Therefore, the veteran's claim 
must be analyzed under both sets of criteria.  VAOPGCPREC. 7-
2003.  The current schedular criteria cannot be applied prior 
to their effective date.  38 U.S.C.A. § 5110(g) (West 2002).  
The RO has adjudicated the appellant's claim with 
consideration of both the old and the amended rating criteria 
for mental disorders.  

Prior to November 1996, the criteria for 70 and 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment. [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  As amended, 
PTSD is rated under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9440.  38 C.F.R. § 4.130 (2008).  
The amended regulation reads:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. [70 
percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (2008).  

Based on the all the evidence, the Board concludes that a 
higher rating, to 70 percent, is warranted for the period 
prior to August 23, 1999, but that a schedular rating in 
excess of 70 percent is not warranted under either the old or 
the amended criteria at any time during the appeal period.

The Board finds that a higher rating of 70 percent is 
warranted for the period prior to August 23, 1999, based on 
the medical opinion provided by the February 2007 VA 
examiner.  The opinion of the 2007 examiner is highly 
probative because it was based on a review of all the 
evidence of record and an interview with the veteran.  The 
examiner opined that the Veteran's PTSD symptoms, which he 
identified as  nightmares, intrusive thoughts, startled 
response, discomfort around crowds, and avoidance of war 
movies, were "severe and have persisted for years."  He 
stated that the Veteran's "symptom picture has been 
essentially unchanged since the 1990s."  He reported his 
belief that "the veteran's PTSD symptoms would have 
warranted a GAF of 44 between June 1994 and August 1999."  
He assigned a GAF score of 44 at the time of the 2007 
examination.  

The Board interprets this opinion to mean that the veteran's 
PTSD, currently rated as 70 percent disabling, has been at a 
consistently severe (70 percent) level since 1994.  
Accordingly, the Board will grant a higher evaluation of 70 
percent for the period prior to August 23, 1999.

However, application of either the old regulations or the new 
regulations after November 1996, shows that evidence as to 
the severity of the Veteran's service-connected PTSD is 
insufficient to support a finding of functional impairment 
which is greater than the currently assigned 70 percent 
disability rating.

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warranted a rating greater than 70 percent 
under the old mental disorders criteria.  At no time does the 
record show that he had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  The 2007 examiner noted no 
evidence that PTSD symptomatology precluded activities of 
daily living, and his thought processes and associations were 
logical and tight.  The Veteran has consistently denied 
hallucinations and delusions throughout the appeal period.  

Further, the preponderance of the evidence shows that the 
Veteran is not in virtual isolation in the community, despite 
the fact that he now lives alone.  June 1994 VA treatment 
records showed that he was performing volunteer work in the 
community.  He was also married until he and his wife 
separated around 2002 and divorced thereafter.  Fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were not 
found in the aforementioned evidence of record.  In fact, he 
reported in June 2002 that he had no fights with people.

The preponderance of the evidence also shows that the Veteran 
was not demonstrably unable to maintain or retain employment 
due to his PTSD alone.  Although the record shows that he has 
not worked since the late 1980s, he reported in June 1994 
that he retired from his last job because of back problems 
and burnout, neither of which are related to his PTSD 
symptomatology.  

Further, while he is currently receiving Social Security 
Administration (SSA) disability benefits, SSA records show 
that in 1996 a vocational assessment concluded that the 
Veteran "is able to perform work where interpersonal contact 
is incidental to work performed, e.g. assembly work; 
complexity of tasks is learned and performed by rote, few 
variables, little judgment; supervision required is simple, 
direct and concrete."  Another vocational assessment dated 
in December 1995 reported that, while he had significant 
restrictions on employment due to his mental impairment, he 
"is considered capable of performing those unskilled, entry-
level occupations whose demands are consistent with the 
claimant's capabilities."  His vocational outlook was 
considered favorable as information on employment within his 
home state indicated that there were more than 20,000 such 
positions statewide.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which more 
nearly approximates the criteria for a 100 percent evaluation 
under the version of Diagnostic Code 9411 in effect since 
1996.  38 C.F.R. § 4.7 (2008).  Specifically, with respect to 
the criteria for a 100 percent rating, the evidence is 
negative for persistent psychotic symptoms like gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, intermittent inability to care for 
himself, disorientation to time and place, or memory loss for 
the names of close relatives or his own occupation or name 
which are related to his service-connected PTSD.  All VA 
examinations and treatment records show that the veteran is 
able to communicate, never demonstrated grossly inappropriate 
behavior, and is able to care for himself.  For example, May 
2003 and February 2007 VA examination reports noted he was 
casually groomed and fully cooperative.  He was also found to 
be fully oriented.  Likewise, there was absolutely no 
evidence in the record that he had forgotten his name, his 
former wives' names, or his occupation.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

With respect to the Veteran's claim, the Board has also 
considered his statements, including his reports of isolation 
and unemployability.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant a rating higher than 30 
percent for his disability.  He has not made any contentions 
since his higher, 70 percent, rating was awarded for his PTSD 
disability: he has only disputed the effective date of the 70 
percent disability evaluation.  

Regardless, disability ratings are made by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
findings, which directly address the criteria under which the 
service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his 
disability, to the extent that he would claim that a rating 
higher than 70 percent is warranted.  

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Factors 
to be considered include marked interference with employment 
and frequent hospitalizations.  The Veteran does not contend, 
and the evidence does not show that he has been hospitalized 
for PTSD at any time during this appeal.  The evidence does 
show that PTSD has interfered with his employment as he is 
averse to dealing with people, particularly in large groups, 
and has been unemployed throughout the appeal period.  
However, the current 70 percent evaluation takes into 
consideration severe impairment in the ability to obtain and 
maintain employment (old regulations) and difficulty adapting 
the stressors of a work setting (amended regulations).  The 
evidence does not show marked interference with employment 
beyond that contemplated by the current 70 percent rating, 
and, as noted above, vocational assessments during the appeal 
period indicated that he could work.  In this regard, the 
Board notes that the veteran has numerous other service-
connected disabilities, including a cognitive disorder and a 
neurological disorder, which, in combination with his PTSD, 
preclude employment.  See February 2007 VA examination 
report.  However, when the veteran's PTSD, alone, is 
considered in this regard, referral for an extraschedular 
evaluation is not warranted.

For these reasons, there is no evidence to suggest that the 
Veteran was not adequately compensated for his disability by 
the regular rating schedule.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to an initial rating higher than 70 percent for PTSD at any 
time during the appeal.

Earlier Effective Date for TDIU

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2008).  A "claim" is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2008).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2008).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

The veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  In addition, there must be 
evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.  38 C.F.R. 
§ 4.16 was amended to delete 38 C.F.R. § 4.16(c) during the 
course of the appeal, but that amendment has no impact on 
this case as the situation contemplated by 38 C.F.R. 
§ 4.16(c) is inapplicable here.  

A claim for TDIU is a part of the determination of the 
appropriate disability rating in the adjudication of a claim 
for disability compensation; it is not a freestanding claim 
for a separate benefit.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, in this case, the effective date for TDIU is 
dependent on the date of the claim for PTSD.  

On June 15, 1994, the veteran filed an original claim for 
service connection for PTSD as well as an increased rating 
for his sole service-connected disability, right peroneal 
nerve neuropathy, rated noncompensably disabling, and service 
connection for various other disabilities.  An increased 
rating for right peroneal nerve neuropathy was granted, to 10 
percent, in the subsequent July 1995 rating decision.

The Board has scoured the record for evidence of a claim for 
service connection for PTSD prior to the June 1994 claim.  
However, there is no document, filed prior to June 15, 1994, 
which requested a determination of entitlement, or evidence a 
belief in entitlement, to service connection for PTSD.  In 
this case, no earlier correspondence from the veteran or his 
former attorney showed a clear intent on his part to request 
entitlement to service connection for PTSD or other 
psychiatric disorder.  There was, therefore, nothing that VA 
could construe as "evidencing a belief in entitlement" to 
PTSD prior to June 15, 1994.

The veteran has made no specific contentions with regard to 
his request for an earlier effective date for TDIU.  His 
former attorney, in a June 2000 written statement noted that 
"[i]t is clear the veteran raised the issue of 
unemployability in his claim filing in 1994.  His claim, 
although was first filed in November 1998 obviously had been 
raised prior to that date.  Certainly the effective date 
pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(h) 
should have at least been November 9, 1998 when the earliest 
ascertainable based upon his symptomatology and treatment 
would have indicated severe PTSD."  It appears from these 
statements that, at the earliest, the Veteran is asserting 
entitlement to TDIU beginning in 1994.

The current effective date for TDIU is November 8, 1995.  See 
March 2009 rating decision.  In a March 2009 rating decision, 
the RO based that date on a combined 60 percent evaluation at 
that time for his right peroneal nerve injury (10 percent), 
his cognitive disorder (30 percent), and PTSD (30 percent) as 
well as evidence of unemployability at that time due to 
service-connected disabilities.

Given the grant of a higher initial rating for PTSD, above, 
as of June 15, 1994, the Veteran had a combined rating of 70:  
70 percent for his PTSD and 10 percent for his peroneal nerve 
injury.  Hence, he satisfies the threshold minimum percentage 
criteria in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
In addition, the evidence shows that the veteran was 
unemployable at that time due to service-connected 
disabilities.  For example, a SSA disability determination 
found that the Veteran was unemployable at the time of the 
June 15, 1994, claim due to a combination of his service-
connected peroneal nerve and PTSD disabilities, in addition 
to his cognitive disorder.  The latter disability was 
service-connected as of November 8, 1995.  Further, the 
veteran was not working on June 15, 1994.  In addition, in 
combination with the veteran's service-connected cognitive 
disorder, the February 2007 VA examiner stated that the 
symptomatology from those two disorders "would preclude 
employment both at present and prior to August 23, 1999."  
For these reasons, an earlier effective date of June 15, 
1994, is granted for entitlement to TDIU.

Pursuant to 38 C.F.R. § 3.400, the veteran is not entitled to 
an effective date any earlier than June 15, 1994, for the 
grant of service connection for PTSD or the related TDIU 
claim.  After a thorough review of the evidence of record, 
the Board concludes that the veteran did not submit an 
informal claim for service connection for PTSD that remained 
unadjudicated at any time prior to June 15, 1994.  The 
informal claim for service connection for this condition was 
received on June 15, 1994.  In light of the foregoing, the 
Board concludes that an effective date earlier than June 15, 
1994, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2008).



Organic Brain Syndrome Claim

The Veteran seeks service connection for OBS.  In December 
2008, a VA examiner reviewed the claims folders and concluded 
that "anything [in the claims folders] referring to organic 
brain syndrome or organic mental disorder or similar organic 
brain dysfunction is likely to represent a cognitive 
disorder."  He explained that terms like OBS were used in 
the past to describe disorders that affected brain 
functioning but that terms like OBS are no longer used under 
the current diagnostic nomenclature.  Instead, the current 
diagnostic system describes such disorders as cognitive 
disorders.  Significantly, as noted above, service connection 
has been established for a cognitive disorder.  

For these reasons, separate service connection may not be 
established for OBS as it would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2008) (which stipulates that 
the evaluation of the same disability under various diagnoses 
is to be avoided).  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for OBS.

Veterans Claims Assistance Act (VCAA) 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decisions that 
are the basis of this appeal were already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial decision, the RO did not err in not 
providing such notice.  Rather, a veteran has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The Veteran's PTSD and TDIU claims arise from his 
disagreement with the initial evaluation and effective dates 
assigned following the grant of service connection for PTSD.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the OBS claim, the Veteran's right to a 
content complying notice and proper subsequent VA process was 
satisfied by way of a December 2008 letter that fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the OBS claim and 
of his and VA's respective duties for obtaining evidence.  
Then, in March 2009, the OBS issue was readjudicated in a 
supplemental statement of the case (SSOC).  In response to 
his receipt of the SSOC, the Veteran advised VA that he had 
no other information or evidence to submit.  Under these 
circumstances, the Board finds that the Veteran's right to a 
content complying notice and proper subsequent VA process was 
satisfied.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records with the claims folders, and 
he was afforded VA examinations in October 1994, August 1996, 
May 2003, and February 2007.  In addition, he testified 
before RO personnel in these matters in November 1995 and 
February 1999.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A higher initial rating for PTSD, to 70 percent, for the 
period prior to August 23, 1999, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An initial rating higher than 70 percent for PTSD is denied.

An earlier effective date of June 15, 1994, is granted for 
TDIU.

A claim for entitlement to service connection for OBS is 
denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


